  The following summarizes the relevant incentive periods, performance targets,
and formulas established by the Compensation Committee under the 2006 Senior
Executive Plan for 2008.


      Incentive Periods.

(1)  

Annual Incentive Period. There shall be one annual incentive period (the “Annual
Incentive Period”) commencing on January 1st.


(2)  

Quarterly Incentive Periods. In addition, there shall be four quarterly
incentive periods (the “Quarterly Incentive Periods”) commencing on the first
day of each of the Company’s fiscal quarters.


(3)  

Base Salary. Target bonuses shall be established by the Compensation Committee
for each Participant. The target bonuses shall be expressed in terms of a
percentage of base salary. Fifty percent of the target bonus shall be based on
performance in the Annual Incentive Period and 12.5% of the target bonus shall
be based on performance in each of the Quarterly Incentive Periods. Based on
this allocation of target bonus, the calculation of bonuses for the Annual
Incentive Period shall be based on 50% of annual base salary as defined below,
and the calculation of bonuses for the Quarterly Incentive Periods shall be
based on 12.5% of base salary as defined below. Base salary shall be the base
salary that is in effect on the date the final Incentive Award is calculated and
shall include foreign service premiums, but shall not include cost of living
allowances or any other premiums.


(4)  

Incentive Period. The Annual Incentive Period and the Quarterly Incentive
Periods are collectively referred to as the “Incentive Periods,” and
individually as an “Incentive Period.”


      Incentive Targets

(1)  

Critical Success Factors. “Diluted Earnings per share,” “Operating Income” and
“Revenue” shall be the performance targets used to determine whether an
Incentive Award shall be paid for an Incentive Period and the amount of any such
Incentive Awards to be paid to a Participant under the Plan. In addition, the
Compensation Commmittee may utilize one or more additional performance targets
to determine the portion of an Incentive Award that shall be paid.


(2)  

Establishment of Incentive Targets. The Compensation Committee shall approve
minimum level, budget level and stretch level earnings per share targets (the
“EPS Targets”) for global results, minimum level, budget level and stretch level
operating income targets for regional results, and minimum level, budget level
and stretch level revenue targets (the “Rev Targets”) for each Incentive Period
for each Executive. The targets are referred to as the “Targets.” The
Compensation Committee shall also approve targets for the additional performance
targets (the “Additional Targets”).


      Incentive Award Thresholds

(1)  

Threshold. In the event that the Company’s earnings per share target is less
than the minimum EPS target for the applicable Incentive Period, no Incentive
Award shall be paid to any Participant for such Incentive Period for global
results. In the event operating income for a region is less than the minimum OP
target for the region, no Incentive Award shall be paid to the applicable
regional executive Participant for such Incentive Period for regional results.


(2)  

Other Thresholds. If actual performance is less than the minimum Target of
another specified Target for an Executive in any given Incentive Period, the
portion of the Incentive Award tied to such Target shall not be paid for such
Incentive Period, but this shall not affect the payment of the portion of the
Incentive Award tied to other Targets in which performance is equal to or
greater than the minimum Target of the applicable Target except as provided in
Paragraph (1) above.


(3)  

Compensation Committee Discretion. Notwithstanding anything to the contrary, the
Compensation Committee may elect not to pay an Incentive Award under this Plan
to a Participant even if the applicable Targets have been met. Such
determination may be made based on such factors that the Compensation Committee
considers relevant including, without limitation, failure of such Participant to
perform individual employment responsibilities at acceptable performance level
or other performance related issues.


      Incentive Awards

(1)  

Incentive Awards. In the event the relevant EPS and OP targets have been
satisfied, the total Incentive Award for an Executive for any Incentive Period
shall be determined by multiplying the applicable portion of Participant’s base
salary (as set forth in “Incentive Periods” above) by the sum of all of the
Adjusted Bonus Percentages applicable for such Incentive Period with respect to
the Targets and Additional Targets where the required performance thresholds
have been met.


(2)  

Bonus Percentages. The Committee has established a target bonus percentage (the
“Bonus Percentage”) for each Participant representing a percentage of base
salary. Such Bonus Percentage shall be allocated to the respective Targets as
follows:


Regional Executives

Global Revenue      15 % Global EPS    15 % Regional Revenue    49 % Regional
OP    21 %


Corporate

Global Revenue      50 % Global EPS    50 %



(3)  

Adjusted Bonus Percentages. The formulas described in parts (a) and (b) below
are used to adjust the Bonus Percentage for the applicable Target. The formulas
shall not apply to the Additional Targets.


a.  

In the event that actual performance equals or exceeds the minimum level Target,
but is less than the budget level Target, the Bonus Percentage for such
Incentive Period and such Target shall be adjusted in accordance with the
following formula:


        Adjusted Bonus Percentage = Bonus Percentage * [.50+ (.50* ((Actual
Performance - Minimum Level Target)/(Budget Level Target - Minimum Level
Target))]


  The formula results in a 50% negative adjustment to the applicable Bonus
Percentage at the minimum level Target, with the adjusted bonus percentage
increasing linearly to equal the applicable Bonus Percentage at the budget level
Target.


b.  

In the event that actual performance equals or is greater than the budget level
Target, the Bonus Percentage for such Incentive Period and such Target shall be
adjusted in accordance with the following formula:


        Adjusted Bonus Percentage = Bonus Percentage * [1+ ((Actual Performance
- Budget Level Target)/(Stretch Level Target - Budget Level Target))]


  The formula results in a linear adjustment to the applicable Bonus Percentage
with the Adjusted Bonus Percentage being equal to 200% of the applicable Bonus
Percentage at the stretch level Target.


c.  

In the event that actual performance exceeds the stretch level Target, the Bonus
Percentage for such Incentive Period and such Target shall be adjusted in
accordance with the following formula:


        Adjusted Bonus Percentage = Bonus Percentage * [1+ ((Actual
Performance)/(Stretch Level Target))]


(4)  

Additional Targets. In the event the Additional Targets are not achieved, the
Compensation Committee shall have the discretion to reduce the bonuses otherwise
payable under this Plan by an amount up to the Additional Target Percentage
multiplied by the bonus otherwise earned. For regional executives, the reduction
will only apply against bonuses attributable to regional results. The
Compensation Committee may determine the method, if any, of adjusting the Bonus
Percentage for Additional Targets. The Additional Target Percentages are as
follows:


Regional Executives      20 % Corporate Executives    10 %



          In the event an Additional Target is an annual performance measure
rather than a quarterly performance measure, the Compensation Committee shall
have the discretion to make the reduction against quarterly Incentive Awards
based on projections, and make a true up with respect to future awards.


(5)  

Cap. Incentive Awards will be capped according to the following schedule:


a.  

For markets which budget a loss and achieve a loss – 100% b. For markets which
budget a loss and achieve positive results – 150% c. For markets which budget
operating income less than 5% of revenue – 150% d. There is no cap for markets
which budget operating income exceeding 5% of total revenue.


(6)  

Determination of Incentive Award Payments. The Compensation Committee shall make
the determination of whether a Target has been achieved and the level of
Incentive Award that is payable with respect to each executive. In determining
whether a performance target has been satisfied, the Compensation Committee may
make such adjustments as allowed under the Plan or determine performance levels
without regard to items as allowed by the Plan. In the event that the accrual of
an Incentive Award would result in an EPS or OP Target not being achieved, but
the Target would be achieved without the accrual, then the amount of bonus that
will be payable shall be reduced in amount until the EPS or OP Target will be
achieved.
